Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
Claims 40 and 41 were previously indicated as withdrawn because they depend from a cancelled claim.  In this office action are rejoined.  
 Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See at least p. 42-43 (numbering according to specification filed 6/5/2019).  
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 12/879600, 14/703689, and 15/385005, and 61/241709, filed 12/20/2016, 5/4/2014, 9/11/2010, and 9/11/2009, respectively. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Applicant filed a corrected ADS on 8/1/2019, however the claim to priority has not been acknowledged on the filing receipt.   The ADS filed on 8/1/2019 was filed as a singular paper.  A corrected ADS should be filed with a request for a corrected filing receipt unless accompanied by a request to take some other action, such as a request under 37 CFR 1.48, a request under 37 CFR 1.46(c), or the submission of a power of attorney.  See MPEP 601.05(a)(II).  
Therefore, the effective filing date of the instant claims is April 1, 2019 which is the actual filing date recognized on the filing receipt of record (4/10/2019).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 37, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 28 and 37, the limitation “the concentration of liver-derived ALB mRNA” lacks proper antecedent basis because although the claim previously requires determining a concentration of ALB mRNA it is silent as to any requirement that the concentration is “liver derived.”  
 	Claims 40 and 41 are indefinite because they are incomplete because they depend on cancelled claim .  See MPEP 608.01(n).  The claims are not further addressed because they are incomplete.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al.  US 9,051,614 B2.
  	The effective filing date of the instant claims is April 1, 2019 which is the actual filing date recognized on the filing receipt of record (4/10/2019).  Therefore the reference, published June 9, 2015, is available under 102(a)(1).  
	Lo et al. teach a method of determining a concentration of ALB mRNA in an acellular blood sample taken from a human subject, the method comprising amplifying ALB cDNA reverse transcribed from a 5’ region of ALB mRNA from an acellular blood sample taken from a human subject using a primer pair comprising SEQ ID NO:  7 and SEQ ID NO:  8.  This primer pair inherently amplifies a portion of the ALB cDNA reverse transcribed from a “5’ region” of the mRNA. See Col. 8, lines 5-7; Col. 10, lines 7-8, lines 51-56; Col. 13, lines 30-38, lines 62-67 (primers given in Table 4).  The reverse transcription and PCR occur, in that order, in one assay (Col. 13, lines 63-65).  The reference teaches that the 5’ region comprise exon 1 or exon 2 of ALB (Col. 13, line 67).  
	The reference additionally teaches monitoring, using software, amplification of ALB cDNA and determining a concentration of ALB mRNA in the acellular blood sample based on the monitoring.  See Col. 14, lines 9-10 and lines 16-17.
	The reference teaches that the sample is an acellular sample such as plasma or serum (Col. 10, lines 7-8; Col. 13, line 64).  
	The reference teaches testing a human subject has normal ALT results (Col. 18, lines 29-30). 
	The reference teaches determining the concentration by comparing data from the monitoring to a calibration curve (Col. 14, lines 1-19). 
	The reference teaches determining a concentration of liver derived ALB mRNA that is a number of copies ALB mRNA per milliliter of acellular blood sample (Col. 14, line 16-18). 

	 	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 23-25, 27-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (Cheung et al. Transplantation 2008; 8 5: 81–87) in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), Gion (Gion et al. HEPATOLOGY; 1998; 28: 1663-1668), GenBank Accession NM_000477.3 Homo sapiens albumin (ALB) mRNA, 20 April 2008, and Buck et al. (BioTechniques (1999) 27(3): 528-536).  
Cheung teaches a method of detecting albumin mRNA levels in plasma samples obtained from the blood collected from human patients using real-time quantitative reverse transcription PCR technique (RT-PCR) (p 82 col 1 para 2-3). 
Cheung teaches amplifying ALB cDNA reverse transcribed from a ALB mRNA from an acellular blood sample taken from a human subject, namely the sample is plasma (p 82 col 1 para 2-3 and col 2).  Cheung teaches performing RT-PCR using the ABI PRISM 7700 Sequence Detection System (Applied Biosystems), and this system inherently monitors amplification using software (p 82 col 1 para 2-3 and col 2, Figures 1-3, Tables 1-5).  Cheung also teaches determining the plasma albumin mRNA levels using amplification plots of the PCR data (p 82 col 2 para 1). 
Cheung teaches analyzing the relative amount of plasma RNA after normalization with calibrator (p 82 col 2 para 1).  
Cheung does not teach wherein the RT-PCR is on a serum sample.
Cheung teaches the method of determining albumin mRNA from plasma sample, as described. Both serum and plasma are obtained from the blood and the methods of obtaining serum and plasma were well known in the art at the time of the invention was made. Serum is the liquid portion of the blood without cells and clotting factors, therefore, should contain proteins and other molecules that represent the whole body. Cheung teaches the method of obtaining plasma with the use of EDTA in the blood collection tube. It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method of Cheung so as to have detected the concentration of ALB mRNA in serum. In addition, Cheung teaches using serum samples taken from the blood of the patients. For example, detecting alpha-fetoprotein (AFP) level using serum samples from taken from blood of the patients (p 82 col 1 para 1). This indicates the capability in performing the assay using either plasma or serum sample obtained from blood of the patients. Thus, it would have been obvious to perform the method of determining albumin mRNA using serum sample taken from human blood with the predictable outcome of determining ALB levels in acellular blood samples. 
Cheung does not teach calculating the concentration of mRNA in the plasma sample. Additionally, Cheung does not teach amplifying cDNA reverse transcribed from a 5’ region of ALB mRNA.  Cheung does not teach a method wherein the reverse transcribing and the quantitative real-time PCR occur in a single assay.  
Wong teaches a method of quantifying mRNAs concentrations in plasma by a 1-step real-time reverse transcription-PCR (RT-PCR) assay (Abstract, p 1787 col 2 para 1-3, p 1788 col 2 para 1).  Wong teaches generating calibration curves using DNA calibrators to perform analysis of RT-PCR data and determine RNA levels and concentrations (p 1788 col 1 para 1 and p 1794 col 1 para 1). Wong teaches presenting the concentration data as “plasma mRNA concentration (copies/mL)” (see Figure 4).  Wong teaches that in plasma, mRNA fragments from the 5’ end of transcripts have higher abundance than from the 3’ end (see Figure 1A and Figure 4).  Wong teaches that this biological phenomenon is likely associated with the mechanism of mRNA degradation.  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Cheung et al. so as to have included a step of determining concentration of ALB mRNA in the samples.  One would have been motivated to do so in order to provide a relative level of mRNA in samples for comparison across samples, as exemplified by Wong.  It additionally would have been obvious replace the two step reverse transcription PCR assay taught by Cheung et al. with the one step reverse transcription real-time PCR method taught by Wong.  One would have been motivated to make this substitution in order to take advantage of the one-step method which has reduced complexity and opportunities for contamination when transferring reagents. Furthermore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Cheung et al. so as to have employed a primer for amplification of cDNA that hybridizes to cDNA revers transcribed from a 5’ region of ALB mRNA because Wong teaches that the 5’ region is more abundant in the acellular blood samples.   
Although Cheung in view of Wong provide a method that employs primers to for amplifying the 5’ target portion, the combined references do not teach using a primer comprising the nucleotide sequence set forth in SEQ ID NO:  7 or SEQ ID NO:  8.  
At the time the invention was made, the full length sequence of the ALB cDNA was known, see GenBank NM_000477.3.  
Instant SEQ ID NO:  7 is identical to nucleotides 72-93 of this sequence, and SEQ ID NO:  8 is the complement of nucleotides 128-149 of this sequence.  
Gion teaches quantifying albumin mRNA from human blood sample by reverse-transcription (RT) polymerase chain reaction (PCR) (p 1664 col 1- 2).  Gion teaches a primer for amplifying cDNA that is identical to nucleotides 42-67 of the GenBank record.  Thus, the reference exemplifies the amplification of ALB cDNA using a primer at the 5’ end of the molecule.  
Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, Page 11 column 1). When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer worked (see page 533, column 1). Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, every single control primer functioned as well (see page 533, column 1). Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).” Therefore, Buck provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories. It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region. This clearly shows that the selection and use of primers in primer extension methods yields predictable results. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to modify the method taught by Cheung in view of Wong so as to have designed any set of primer designed from the 5’ end of the known human ALB sequence for determining the concentration of ALB in the methods taught by Cheung in view of Wong. An ordinary artisan would have been motivated to do so with a reasonable expectation of success, since: (i) Cheung, Wong, Gion each taught designing useful oligonucleotide primers for amplifying ALB, (ii) the complete ALB mRNA sequence was known in the art at the time of the invention, (iii) Buck establishes that essentially all primers designed from a known sequence are reasonably capable of functioning in nucleic acid amplification methods, and (iv) Wong teaches that the 5’ end of mRNA is more abundant in acellular blood samples. Thus, absent any unexpected results with respect to the particular primers and probes recited in the claims, they are prima facie obvious in view of the combined teachings of the cited references.  
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 
In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes to amplify cDNA transcribed from the 5’ end of the known ALB sequence for the quantification of ALB in a biological sample based on the teachings of Cheung and Wong. The complete nucleotide sequence of the ALB cDNA, which is disclosed in the GenBank record, presented the ordinary artisan with a finite number of possible primers for amplification of the 5’ end. Then, since Buck taught that a large number of primers designed to detect the same target functioned reasonably well, an ordinary artisan would have expected predictable results, and thus would have had a reasonable expectation of success, when testing the finite number of possible amplification suggested by Genbank record, Cheung and Wong.  Thus, the claimed methods are prima facie obvious in view of the combined teachings of the cited references.

Claim(s) 26, 35, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (Cheung et al. Transplantation 2008; 8 5: 81–87) in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), Gion (Gion et al. HEPATOLOGY; 1998; 28: 1663-1668), GenBank Accession NM_000477.2 Homo sapiens albumin (ALB) mRNA, and Buck et al. (BioTechniques (1999) 27(3): 528-536) as applied to claims 23-25, 27-34, and 36-37  above, and further in view of Bastidas-Ramirez et al. (Hepatology Research; 2002;24: 265-274).
 The teachings of Cheung, Wong, Gion, Buck, and the GenBank record as the pertain to the rejected claims are given previously in this office action and fully incorporated here. 
The combined references do not teach a method wherein the human subject has a normal alanine aminotransferase (ALT) test results.  The combined references do not teach a method wherein the human subject has no indication of a liver disease or no known risk of developing liver disease.  
Bastidas-Ramirez teaches a method of determining serum albumin and ALT and plasma albumin mRNA in cirrhotic patients and control normal volunteers (abstract, p 266 col 2 para 3-4, p 267 col 1-2, table 1-2, Figure 2). Bastidas-Ramirez teaches determining the mRNA albumin in control individual, patients with liver cirrhosis (LC) and cirrhotic patients with superimposed alcoholic hepatitis (LC+AH) (abstract). Bastidas-Ramirez teaches performing detecting ALB mRNA via RT-PCR and nested PCR assays (see p 267 col 1 lower and col 2). Bastidas-Ramirez teaches that a higher number of LC+ AH patients were positive to albumin mRNA (67%), compared to control (30%) and LC (28%) (abstract, p 268 col 1-2, Figure 2). Thus, Bastidas-Ramirez teaches a method of determining a concentration of ALB mRNA in an acellular blood sample obtained from a human subject who is not who is not a post-liver transplant HCC that comprises performing PCR amplification of the sample and determining the concentration based on the measured data.
 Bastidas-Ramirez teaches observing ALT level in the patients that exhibit normal ALT level (see Table 1). The specification discloses that the normal range of ALT levels in the blood is between 5 IU/L to 60 IU/L (International Units per Liter) (para 30). 
 It would have been prima facie obvious one having ordinary skill in the art before the effective filing date to have modified the method taught by the combined references so as to have also included healthy control patients in the cohort of individuals tested.  One would have been motivated to do so in order to provide data for comparison and determining the levels in healthy individuals as opposed to individuals with or developing disease.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 9,051,614 B2 in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as evidenced by the ABI PRISM 7900HT user guide.
Claim 7 of issued patent ‘614 teaches a method of determining a concentration of albumin (ALB) mRNA in an acellular blood sample taken from a human subject comprising performing a reverse transcriptase-polymerase chain reaction (RT-PCR) using a primer having SEQ ID NO:  7 and SEQ ID NO:  8 and determining a concentration of ALB mRNA in the acellular blood sample taken from a human subject.  The process of RT-PCR inherently includes amplifying ALB cDNA.  As both SEQ ID NO: 7 and SEQ ID NO: 8 inherently hybridize to the portion of a cDNA transcribed from the 5’ region of ALB mRNA, the claimed method inherently teaches amplifying ALB cDNA reverse transcribed form a 5’ region, namely a portion including exon 1 or exon 2.  
The patent teaches that the acellular sample is plasma or serum, and that the subject has normal alanine aminotransferase test results.  The issued claim teach that the human subject has no indication of liver disease.  
The claims of ‘614 do not teach a method that includes teach monitoring amplification using software or that determining the concentration comprises comparing data from the monitoring to a calibration curve.   The issued patent does not teach performing reverse transcription and PCR in one assay, or determining a concentration in copies mRNA/mL.  
Wong teaches a method of quantifying placental mRNAs concentrations in plasma by 1-step real-time reverse transcription-PCR (RT-PCR) assay (Abstract, p 1787 col 2 para 1-3, p 1788 col 2 para 1).   Wong teaches monitoring the amplification of genes on an ABI 7700 Sequence Detector or ABI Prism 7900 Sequence Detector (Applied Biosystems) in real-time-RT-PCR methods (p 1789 col 1). The ABI Prism 7900 Sequence Detector system used in the method of Wong is identical to the system used  in the instant specification (specification para 81 and para 120) and inherently includes the use of sequence detection system software (see page 17, 22, 30, 42, 96, User Guide ABI7900HT. User Guide of ABI PRISM 7900HT Sequence Detection System. Printed in the USA; December 2001: p 1-248). Furthermore, Wong teaches the method that comprises generating calibration curves using DNA calibrators to perform analysis of RT-PCR data (p 1788 col 1 para 1 and p 1794 col 1 para 1). Wong teaches the method that comprises presenting the concentration data as “plasma mRNA concentration (copies/mL)” (see Figure 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified the method of claims 1-6 of ‘614, so as to have carried out a one-step RT-PCR method as including monitoring amplification data using software and determining concentration in copies per mL as the application of a known technique of real-time reverse-transcriptase PCR in order to achieve the predictable outcome of detecting ALB mRNA levels in serum or plasma.  The claims would have been obvious because the one-step PCR technique was part of the ordinary capabilities of a person of ordinary skill in the art, and in view of the teaching of the technique for detection of mRNA in plasma in other situations.  

Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9,556,490 B2, in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as evidenced by the ABI PRISM 7900HT user guide.
Claim 13 of the issued patent ‘490 teaches a method of determining the concentration of albumin mRNA in an acellular blood sample taken from a human subject including amplifying a 5’ region of the albumin in a method that comprises using a primer sequence set forth in SEQ ID NO:  7 or SEQ ID NO:  8.   The issued claims teach employing a reverse transcriptase PCR which inherently means that the ALB cDNA would be produced and amplified using one of the claimed primers.  Although the claims do not require using both primers, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have employed both primers in an amplification method, since they are a forward and reverse primer, inherently.  Doing so would result in amplification of exon 1 or 2 due to the location of the primers when they hybridize to ALB mRNA or cDNA.  
The claims of ‘490 further teach performing a one-step assay.  The issued claims teach that the blood sample is plasma or serum.  The issued claims teach the human subject has normal alanine aminotransferase (ALT) test results. The claims of the ‘490 teach that the subject has shown no symptoms of liver abnormality.  
The claims of ‘490 do not teach a method that includes teach monitoring amplification using software or that determining the concentration comprises comparing data from the monitoring to a calibration curve.   The issued patent does not teach performing reverse transcription and PCR in one assay, or determining a concentration in copies mRNA/mL.  
Wong teaches a method of quantifying placental mRNAs concentrations in plasma by 1-step real-time reverse transcription-PCR (RT-PCR) assay (Abstract, p 1787 col 2 para 1-3, p 1788 col 2 para 1).   Wong teaches monitoring the amplification of genes on an ABI 7700 Sequence Detector or ABI Prism 7900 Sequence Detector (Applied Biosystems) in real-time-RT-PCR methods (p 1789 col 1). The ABI Prism 7900 Sequence Detector system used in the method of Wong is identical to the system used  in the instant specification (specification para 81 and para 120) and inherently includes the use of sequence detection system software (see page 17, 22, 30, 42, 96, User Guide ABI7900HT. User Guide of ABI PRISM 7900HT Sequence Detection System. Printed in the USA; December 2001: p 1-248). Furthermore, Wong teaches the method that comprises generating calibration curves using DNA calibrators to perform analysis of RT-PCR data (p 1788 col 1 para 1 and p 1794 col 1 para 1). Wong teaches the method that comprises presenting the concentration data as “plasma mRNA concentration (copies/mL)” (see Figure 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified the method of claims 1-14 of ‘490, so as to have carried out a one-step RT-PCR method as including monitoring amplification data using software and determining concentration in copies per mL as the application of a known technique of real-time reverse-transcriptase PCR in order to achieve the predictable outcome of detecting ALB mRNA levels in serum or plasma.  The claims would have been obvious because the one-step PCR technique was part of the ordinary capabilities of a person of ordinary skill in the art, and in view of the teaching of the technique for detection of mRNA in plasma in other situations. 

Claims 23-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US. Patent No. US 10, 273, 543 B2 in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as evidenced by the ABI PRISM 7900HT user guide. 
Claim 20 of the issued patent ‘543 teaches a method of determining the amount of albumin mRNA in an acellular blood sample taken from a human subject including generating and amplifying an ALB cDNA reverse transcribed from a 5’ region of ALB mRNA in a method that comprises using a primer sequence set forth in SEQ ID NO:  7 and SEQ ID NO:  8.  Doing so would result in amplification of exon 1 or 2 due to the location of the primers when they hybridize to ALB mRNA or cDNA.  The claims of the issued patent teach that the amount of the albumin mRNA is a concentration.  9
The claims of ‘543 further teach performing a one-step assay.  The issued claims teach that the blood sample is plasma or serum.  The issued claims teach the human subject has normal alanine aminotransferase (ALT) test results. 
The claims of ‘543 do not teach a method that includes teach monitoring amplification using software or that determining the concentration comprises comparing data from the monitoring to a calibration curve.   The issued patent does not teach performing reverse transcription and PCR in one assay, or determining a concentration in copies mRNA/mL.  
Wong teaches a method of quantifying placental mRNAs concentrations in plasma by 1-step real-time reverse transcription-PCR (RT-PCR) assay (Abstract, p 1787 col 2 para 1-3, p 1788 col 2 para 1).   Wong teaches monitoring the amplification of genes on an ABI 7700 Sequence Detector or ABI Prism 7900 Sequence Detector (Applied Biosystems) in real-time-RT-PCR methods (p 1789 col 1). The ABI Prism 7900 Sequence Detector system used in the method of Wong is identical to the system used  in the instant specification (specification para 81 and para 120) and inherently includes the use of sequence detection system software (see page 17, 22, 30, 42, 96, User Guide ABI7900HT. User Guide of ABI PRISM 7900HT Sequence Detection System. Printed in the USA; December 2001: p 1-248). Furthermore, Wong teaches the method that comprises generating calibration curves using DNA calibrators to perform analysis of RT-PCR data (p 1788 col 1 para 1 and p 1794 col 1 para 1). Wong teaches the method that comprises presenting the concentration data as “plasma mRNA concentration (copies/mL)” (see Figure 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified the method of claims 1-20 of ‘543, so as to have carried out a one-step RT-PCR method as including monitoring amplification data using software and determining concentration in copies per mL as the application of a known technique of real-time reverse-transcriptase PCR in order to achieve the predictable outcome of detecting ALB mRNA levels in serum or plasma.  The claims would have been obvious because the one-step PCR technique was part of the ordinary capabilities of a person of ordinary skill in the art, and in view of the teaching of the technique for detection of mRNA in plasma in other situations. 

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 9,051,614 B2 in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as evidenced by the ABI PRISM 7900HT user guide, as applied to claims 23-38 above, and further in view of Bastidas-Ramirez et al.  (Hepatology Research; 2002;24: 265-274).
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9,556,490 B2, in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as evidenced by the ABI PRISM 7900HT user guide, as applied to claims 23-38 above, and further in view of Bastidas-Ramirez et al.  (Hepatology Research; 2002;24: 265-274).
Claims 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US. Patent No. US 10, 273, 543 B2 in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as evidenced by the ABI PRISM 7900HT user guide, as applied to claims 23-37 above, and further in view of Bastidas-Ramirez et al.  (Hepatology Research; 2002;24: 265-274). 
 The teachings of the issued claims in view of Wong et al. as evidenced by the ABI user guide are given previously in this office action and are fully incorporated here.  
The ‘543 claims do not teach carrying out the method in a human who has no indication of a liver disease.  
None of the three issued patents teaches a method wherein the human subject has no known risk for developing a liver disease.  
Bastidas-Ramirez teaches a method of determining serum albumin and ALT and plasma albumin mRNA in cirrhotic patients and control normal volunteers (abstract, p 266 col 2 para 3-4, p 267 col 1-2, table 1-2, Figure 2). Particularly, Bastidas-Ramirez teaches determining the mRNA albumin in control individuals in addition to individuals with known liver conditions.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have modified the methods taught in each one of the three issued patents so as to have applied the methods to known healthy individuals.  One would have been motivated to do so in order to provide standard or control values for the method.  
Note about potential divisional designation
The most recently filed ADS in this application indicates the current application as a divisional of previous 15/385005.  This “divisional” status was not the result of a previous restriction requirement, as no restriction was set forth in the 15/385005 application.  The prosecution histories corresponding to all three issued patents applied in the double patenting rejections have been reviewed, and there was no restriction requirement set forth in any application.  

Response to Remarks
 The rejection under 35 USC 101 was overcome by the amendment to add using a primer comprising the nucleotide sequence set forth in SEQ ID NO:  7 or SEQ ID NO:  8.  These primers were novel at the time the invention was made, and therefore the employing them amounts to significantly more than recited judicial exceptions.  
The rejections for obviousness are traversed in view of the newly added limitations.  The new limitations are addressed using new references in a new grounds of rejection.  
The response does not traverse the rejections for double patenting.  The rejections have been updated to address the amendments to the claims and are maintained.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIET C SWITZER/             Primary Examiner, Art Unit 1634